DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
 
Response to Amendment and Arguments
In view of the amendment filed on July 9, 2021, claims 2-3 and 7 have been canceled and claims 6 and 8-11 have been amended. Accordingly, claims 1, 4-6 and 8-12 are pending and under consideration.
As to the rejection of claim 6 and 7 under 35 U.S.C. § 103 as being unpatentable over Houser in view of Haefner, Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the combination of Houser in view of Haefner fails to disclose the limitation of “instructing a pump to inject medicament through the medicament passage, wherein before instructing the pump to inject the medicament through the medicament passage, receiving an indication to provide the medicament, and wherein the indication to provide the medicament is distinct from the indication to operate the surgical instrument according to the injection mode.”
Attention is directed to paragraph [0053] of Haefner reference. In this paragraph Haefner discloses “It is also contemplated that the pharmacological agent 272 may be delivered in bolus fashion at time intervals, or only delivered on demand through actuation of the control 275. For example, the pharmacological agent 272 may be delivered when a clinician desires to flush out debris from the dissection path, and may deliver saline solution to remove the debris.” Based on this paragraph examiner contends that one of ordinary skill in the art would understand that Haefner discloses the step of after receiving an instruction of providing medicament from the clinician the control 275 activates the pump 255 to inject medicament through the medicament passage. The term “only delivered on demand through actuation of the control 275” read on the limitation of “the indication to provide the medicament is distinct from the indication to operate the surgical instrument” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Houser et al. (US 2007/0239028) in view of Haefner et al. (US 2004/0204728).

As to claim 6, Houser discloses a method for controlling a surgical instrument, the surgical instrument comprising: an ultrasonic transducer 64 (Fig. 3, para [0041]); a blade 60 (Fig. 3, para [0041]) extending distally from the ultrasonic transducer along a longitudinal axis; and a motor 72 (Fig. 3, para [0041]) coupled to the ultrasonic transducer to rotate the ultrasonic transducer and the blade about the longitudinal axis, the method comprising: receiving an indication to operate the surgical instrument according to an ultrasonic-only mode; instructing the motor to rotate the blade to a park position (Fig. 8. In paragraph [0039] Houser discloses “Transducer 64 may be adapted to rotate about a central axis 68 with respect to base 54, such that blade 60 rotates about axis 68 with respect to clamping element 62, thereby allowing clamping element 62 to clamp against various surface portions of blade 60 for reasons to be described herein.” In paragraph [0079] Houser discloses “an ultrasonic blade and an actuating unit having a blade rotation assembly operatively connected to the blade and to the control unit such that the blade rotation assembly may be actuated to rotate the blade about a central axis. The surgical tasks, therefore, may be defined to include rotating the blade about the central axis according to a blade rotation profile of the surgical subroutine during the operative cycle.” In paragraph [0072] Houser discloses “ultrasonic power may only be applied when a clamping force is applied to the tissue”. In paragraphs [0049]-[0050] Houser discloses the control module 104 allows the surgeon to program or pre-program the surgical tasks. Based on the disclosures above, one of ordinary skill in the art will understand that the blade is rotated about axis 68 and parked at a desired surface before the surgeon activate the ultrasonic transducer to vibrate the blade. In other words Houser discloses that the task of rotating the blade to align a desired surface on the blade to the clamping arm, parking the blade, clamping and activating ultrasonic are independent tasks); and activating the ultrasonic transducer to longitudinally vibrate the blade (Figs. 6-7 shows the blade 60 is vibrating in a z-axis direction. Para [0073]: “FIGS. 11 and 12 show graphs that illustrate how the surgical subroutine may concurrently direct the fine movement of the end effectors in the x-axis direction (lateral position, DX) and the z-axis direction (longitudinal position, DZ), as described for FIG. 7”). 

As to claim 6, Houser discloses the invention substantially as claimed except for disclosing wherein the blade comprises a medicament passage extending proximally from a first end at a distal portion of the blade, the method further comprising: receiving an indication to operate the surgical instrument according to an injection mode; and instructing a pump to inject medicament through the medicament passage and before instructing the pump to inject the medicament through the medicament passage, receiving an indication to provide the medicament, wherein the indication to provide the 

Again referring to claim 6, however, the same field of endeavor, which is an ultrasonic subcutaneous dissection tool, Haefner discloses the dissection blade includes a channel for delivering of pharmacological agent such as an antibiotic, a hemostatic agent, and anti-inflammatory for prevent possible infection, bleeding and inflammation (para [0040]-[0042]). In paragraph Haefner discloses “It is also contemplated that the pharmacological agent 272 may be delivered in bolus fashion at time intervals, or only delivered on demand through actuation of the control 275. For example, the pharmacological agent 272 may be delivered when a clinician desires to flush out debris from the dissection path, and may deliver saline solution to remove the debris.” Based on this paragraph examiner contends that one of ordinary skill in the art would understand that Haefner discloses the step of after receiving an instruction of providing medicament from the clinician the control 275 activates the pump 255 to inject medicament through the medicament passage. The term “only delivered on demand through actuation of the control 275” read on the limitation of “the indication to provide the medicament is distinct from the indication to operate the surgical instrument” 

Again referring to claim 6, Examiner notes that Houser discloses the control module 104 allows the surgeon to program or pre-program the surgical task (para [0050]). In view of Haefner and Houser’s teachings, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have provided a 

Allowable Subject Matter
Claims 1, 4, 5 and 8-12 allowed. As to claim 1, please see Office Action dated June 2, 2020 for examiner's statement of reasons for allowance. As to claims 4, 5 and 12 in the Office action dated June 2, 2020, claims 4, 5 and 12 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the amendment filed on November 17, 2020, claims 4, 5 and 12 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiber et al. (US 6,086,544) discloses operation modes (i.e., cutting, injection, aspiration (Fig. 15 and col. 23-24)) of a surgical instrument is distinct from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771